                                   UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF KANSAS


 ERIC BOWERS,

                Plaintiff,

                v.                                           Case No. 19-2094-JAR

 REECE & NICHOLS REALTORS, INC.,
 et al.,
         Defendants.



                                   AMENDED SCHEDULING ORDER

         Plaintiff has filed an unopposed motion (ECF No. 41) to amend the scheduling order

entered in this case (ECF No. 25). For good cause shown, the motion is granted, and the

scheduling order is amended as follows:

         a)          All fact discovery shall be commenced or served in time to be completed by

January 2, 2020.

         b)          Disclosures required by Fed. R. Civ. P. 26(a)(2), including reports from

retained experts, are due from plaintiff by February 3, 2020 and from defendants by

March 3, 2020. Disclosures and reports by any rebuttal experts are due by March 17,

2020. All expert discovery shall be complete by March 31, 2020.

         c)          The final pretrial conference is rescheduled from January 24, 2020, to April

16, 2020, at 1:00 p.m., in the U.S. Courthouse, Room 223, 500 State Avenue, Kansas City,

                                                   1
O:\SchedulingOrders\19-2094-JAR-41.docx
Kansas. Unless otherwise notified, the undersigned magistrate judge will conduct the

conference. No later than April 8, 2020, defendants shall submit the parties= proposed

pretrial        order         as          an   attachment     to    an     e-mail   directed   to

ksd_ohara_chambers@ksd.uscourts.gov. It shall be in the form available on the court’s

website (www.ksd.uscourts.gov), and the parties shall affix their signatures according to

the procedures governing multiple signatures set forth in paragraphs II(C)(2)(a) & (b) of

the Administrative Procedures for Filing, Signing, and Verifying Pleadings and Papers by

Electronic Means in Civil Cases.

         d)        The deadline for filing potentially dispositive motions and motions

challenging the admissibility of expert testimony is May 18, 2020.

         e)        The case is reset for trial on a trial calendar that will begin on January 5,

2021, at 9:00 am. The trial setting may be changed only by order of the judge presiding

over the trial.

         All other provisions of the original scheduling order shall remain in effect. The

schedule adopted in this amended scheduling order shall not be modified except by leave

of court upon a showing of good cause.

         IT IS SO ORDERED.

         Dated September 30, 2019, at Kansas City, Kansas.

                                                             s/ James P. O=Hara
                                                            James P. O=Hara
                                                            U.S. Magistrate Judge
                                                       2
O:\SchedulingOrders\19-2094-JAR-41.docx
